Citation Nr: 1105524	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-03 802	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a non-displaced 
fracture of the right third metatarsal. 

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative joint disease of 
the first left metatarsal phalangeal joint. 

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for a knee disorder. 

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision, by the Fargo, 
North Dakota, Regional Office (RO), which denied the Veteran's 
attempt to reopen claims of entitlement to service connection for 
residuals of non-displaced fracture of the right third 
metatarsal, service connection for degenerative joint disease of 
the first left metatarsal phalangeal joint, and service 
connection for a knee disorder; the RO also denied service 
connection for pes planus.  

Regardless of whether the RO has determined that new and material 
evidence has been received sufficient to warrant reopening 
previously denied claims, because such a question is a 
jurisdictional matter, the Board must initially determine whether 
new and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

(The issue of entitlement to service connection for residuals of 
a non-displaced fracture of the right third metatarsal is 
addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  By a rating action in April 2005, the RO denied the Veteran's 
claim of entitlement to service connection for residuals of a 
non-displaced fracture of the right third metatarsal; the Veteran 
did not appeal that determination.  

2.  Evidence added to the claims file since the April 2005 rating 
decision suggests that the Veteran has a right foot disorder that 
is due to military service, information not established by the 
evidence of record prior to the April 2005 decision.  

3.  By a rating action in December 2005, the RO denied service 
connection for degenerative joint disease of the first left 
metatarsal phalangeal joint and service connection for a knee 
disability; he did not appeal that determination.  

4.  The evidence received since December 2005 does not, by itself 
or when considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for degenerative joint disease of the first 
left metatarsal phalangeal joint or the claim of service 
connection for a knee disability.  

5.  The Veteran's pes planus existed prior to service and did not 
worsen or increase in severity during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final April 2005 rating decision 
is new and material; therefore, the Veteran's claim of 
entitlement to service connection for residuals of a non-
displaced fracture of the right third metatarsal is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010).  

2.  The December 2005 rating decision denying service connection 
for degenerative joint disease of the first left metatarsal 
phalangeal joint and a knee disability is final; new and material 
evidence sufficient to reopen the claims has not been submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010).  

3.  The Veteran does not have pes planus that is the result of 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) has enhanced 
VA's duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material 
evidence claim, the notice must include the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to substantiate the 
underlying claim of service connection.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2007 from the RO to the Veteran, which was 
issued prior to the RO decision in October 2007.  That letter 
informed the Veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective duties 
for obtaining evidence.  The letter also explained the criteria 
for new and material evidence and set forth the basis of the last 
final denial, as required under Kent.  Accordingly, the 
requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notice.  

VA has obtained service and post-service medical records.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  VA need not conduct an 
examination with respect to the issues decided herein because the 
information and evidence of record contains sufficient competent 
medical evidence to decide them.  The service treatment records 
do not show any finding of a left foot disorder or a knee 
disorder.  The evidence does not show any current diagnosis of a 
knee disability.  In addition, the Veteran has provided no 
information regarding the etiology of these disorders.  38 C.F.R. 
§ 3.159(c) (4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding the questions addressed herein for yet more 
development.  (As already noted, one claim of service connection 
will be remanded for further evidentiary development.)  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The record indicates that the Veteran entered active duty in 
April 1970.  On his induction examination in July 1969, the 
Veteran reported a history of foot trouble; clinical evaluation 
resulted in a finding of pes planus, second degree.  In May 1970, 
the Veteran was seen at a dispensary with complaints of pain in 
the right foot; it was noted that he was marching when another 
recruit stumbled against him, giving him an unbalanced strain of 
the right foot.  Following an evaluation, the Veteran was 
diagnosed with stress fracture of the right 3rd metatarsal.  On 
the occasion of his separation examination in December 1971, the 
Veteran reported a history of foot trouble; clinical evaluation 
of the feet and lower extremities was normal.  

The Veteran's initial claim for service connection (VA Form 21-
526) was received in July 2004.  

The Veteran was afforded a VA examination in March 2005.  At that 
time, he stated that, while on a forced march during basic 
training, he fell down and sustained an injury to his right foot.  
He stated that it was painful and started to swell to the point 
that he could not get his boot on.  The Veteran indicated that x-
ray study of the right foot at the time showed a nondisplaced 
fracture of the third metatarsal.  He was placed in a cast for 
approximately six weeks and returned to regular duty.  The 
Veteran indicated that he did not have any problems with his 
right foot until the last few years.  He stated that he had been 
having pain in his calf and stiffness along the leg; he noted 
that the right foot also bothered him when he walked on hard 
surfaces.  

On examination, he had a slight pes planus of both feet as the 
neutral line foot alignment.  He was able to stand on his toes 
and heels without difficulty.  His right foot was nontender to 
palpation.  The calf had some very mild tenderness.  He had full 
strength with supination, pronation and dorsiflexion and plantar 
flexion of the foot.  He had normal gait.  There was no pain with 
manipulation of the ankle or foot.  He had normal posture.  There 
was no hammertoe, high arch, clawfoot or other deformity.  With 
repetitive motions, he did not demonstrate any increased pain, 
weakness, excess fatiguability, incoordination, or lack of 
endurance.  X-ray study showed an essentially normal right foot.  
There was no evidence for any residual of a fracture.  However, 
the x-ray study revealed mild degenerative joint disease of the 
first left metatarsal phalangeal joint.  The examiner stated 
that, according to his examination and x-rays, he saw no 
objective evidence of a right foot condition.  The examiner 
stated that the third metatarsal fracture the Veteran sustained 
in basic training has healed without any residual problem; he 
added that the Veteran's current condition of leg stiffness was 
subjective and he did not have any objective evidence upon which 
to make a diagnosis.  

By a rating action in April 2005, the RO denied the claim for 
service connection for residuals of a non-displaced fracture of 
the right third metatarsal.  The Veteran was informed of this 
decision and of his appellate and procedural rights by letter 
dated in April 2005.  He did not appeal that decision; therefore, 
it became final.  

In a statement in support of the claim (VA Form 21-4138), 
received in April 2005, the Veteran indicated that he was seeking 
to establish service connection for a left foot disorder and a 
bilateral knee disorder.  Submitted in support of the claim were 
VA progress notes dated from March 2005 through November 2005.  
The Veteran was seen at a clinic in August 2005, at which time he 
complained of pain in both feet since 1970.  He reported pain in 
his feet and right knee from an old injury.  The Veteran 
indicated that his right knee was affected from the right foot 
pain and by walking differently to try to alleviate foot pain.  
The Veteran also stated that he had to take off work due to foot 
pain, and he was unable to enjoy normal activities due to foot 
pain.  No pertinent diagnosis was noted.  A primary care clinic 
note, also dated in August 2005, related that the Veteran 
complained of bilateral lower leg and foot pain.  The Veteran 
stated that he broke a metatarsal bone when he was in training in 
the military; he felt that his pain may be related to his 
previous foot injury.  The assessment was pes planus; the 
examiner stated that the pes planus was likely the etiology of 
his leg and foot pain.  

By a rating action in December 2005, the RO denied the claims of 
service connection for degenerative joint disease of the first 
left metatarsal phalangeal joint, and service connection for a 
bilateral knee disorder.  It was determined that there was no 
evidence of record showing that the current left foot condition 
was related to military service.  The RO also determined that the 
evidence of record did not show that the Veteran had been 
diagnosed with any knee condition.  The Veteran was informed of 
this decision and of his appellate and procedural rights by 
letter dated in December 2005.  He did not appeal that decision; 
therefore, it became final.  

The Veteran's request to reopen his claims of entitlement to 
service connection (VA Form 21-4138) for pes planus, a left foot 
disorder, residuals of a right foot fracture, and a knee disorder 
was received in May 2007.  Submitted in support of his claim were 
VA progress notes dated from October 2006 through February 2008.  
These records show that the Veteran received treatment for some 
foot pain due to pes planus.  

Of record is a medical statement from Dr. Greg J. McCarthy, dated 
in February 2008, who evaluated the Veteran for pain in both 
feet.  Dr. McCarthy noted that the examination, including x-rays, 
revealed a mild to moderate pes planus deformity, hallux limitis 
within the left 1st metatarsal phalangeal joint.  Dr. McCarthy 
stated that, clinically and physically, he did not see anything 
that would suggest a disability that would keep the Veteran from 
his daily activities.  Dr. McCarthy noted that the Veteran may 
have some discomfort from his conditions, but nothing that should 
keep him from activities of daily living.  Dr. McCarthy also 
stated that he did not see anything that would suggest a past 
injury on his right foot that would keep him from his activities.  
Dr. McCarthy opined that he did not think that the Veteran's 
preexisting pes planus deformity or the injury that occurred in 
1970 would be related to any current discomfort or problems that 
he may have with his feet.  

VA progress notes dated from March 2008 through May 2010 show 
that the Veteran continued to receive clinical attention and 
treatment for chronic foot pain associated with pes planus.  The 
Veteran was seen at a podiatry clinic in January 2009.  At that 
time, he reported suffering an injury to his right foot while in 
Vietnam in 1970; he stated that he had a fracture of the 
metatarsals.  The Veteran indicated that it was his belief that 
he had been having residual foot problems since the injury.  
Following an evaluation, the Veteran was diagnosed with bilateral 
plantar fasciitis; neuritis with interdigital nerve pain; and 
chronic pain.  In April 2009, the Veteran was seen for a follow-
up evaluation of his foot pain and numbness.  The impression was 
chronic nerve pain, with a suspicion of some underlying 
neuropathy of unknown origin.  

III.  Analysis-New and Material Evidence

When a claimant fails to timely appeal an RO decision denying his 
claim for benefits, that decision becomes final and can no longer 
be challenged except on the basis of clear and unmistakable 
error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) 
(except as provided by law, when a case or issue has been decided 
and an appeal has not been taken within the time prescribed by 
law, the case is closed, the matter is ended, and no further 
review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to reopen a 
finally decided claim are applicable for claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
Veteran filed his petition to reopen the claim for service 
connection for his claimed disabilities after August 29, 2001, 
the Board will apply these revised provisions.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A. Residuals of non-displaced fracture of the right third 
metatarsal

As noted above, service connection for residuals of non-displaced 
fracture of the right metatarsal was previously addressed in a 
rating action in April 2005.  At that time, the evidence included 
the service treatment records, the Veteran's claim, as well as a 
VA examination report.  In April 2005, the RO denied the claim on 
a finding that, while the service treatment records showed that 
he sustained a stress fracture of the third metatarsal of the 
right foot, the separation examination revealed no significant 
problems; and, the VA examination report was negative for any 
objective evidence of a right foot condition.  The examiner 
opined that the right foot fracture healed without any residual 
problem.  Therefore, service connection was denied as there was 
no evidence of a current disability related to the in-service 
fracture.  The Veteran was informed of the determination and of 
the right to appeal; the Veteran did not appeal the decision, so 
it became final.  

Since the April 2005 RO decision, the Veteran has submitted VA 
progress notes showing ongoing treatment for chronic foot pain, 
right worse than left.  Most significant is a November 2005 
podiatry consultation report wherein it was noted that the 
Veteran apparently broke some bones in his right foot during 
basic training in 1970; it was noted that since then, the Veteran 
had complained of significant pain and tenderness in both feet, 
mainly on the right and in his calves.  The assessment was 
plantar fasciitis, right worse than left.  Another VA progress 
note dated in February 2009 reflects an impression of bilateral 
plantar fasciitis, neuritis with interdigital nerve pain, and 
chronic pain.  These treatment reports suggest that the Veteran 
now has a right foot disorder.  Whether current disability is due 
to the in-service fracture was not clearly stated, there was a 
suggestion of continuity of symptoms made.

The Board finds that the above medical evidence is new and 
material evidence.  Accordingly, the Board finds that the claim 
of service connection for residuals of a non-displaced fracture 
of the right third metatarsal is reopened.  See 38 C.F.R. § 3.156 
(2010).  (The underlying merits of this claim are addressed in 
the remand that follows this decision.)

B.  Degenerative joint disease, first left metatarsal phalangeal 
joint

The Veteran's claim for service connection for degenerative joint 
disease, first left metatarsal phalangeal joint has been 
considered and denied.  In December 2005, the RO denied service 
connection for degenerative joint disease, first left metatarsal 
phalangeal joint, based on a finding that there was no evidence 
of record showing that the left foot condition was related to 
military service.  In essence, at the time of the prior decision, 
there was evidence of post-service disability, but no evidence of 
a link to military service.  That determination was not appealed 
and is now final.  Since that determination, the Veteran has 
sought to reopen the claim.  As noted above, a claim may be 
reopened upon the receipt of new and material evidence.  38 
U.S.C.A. § 5108.  

The evidence received subsequent to December 2005 consists of VA 
medical records as well as a private medical statement, which 
show that the Veteran continued to receive treatment for chronic 
foot pain, including the left foot.  The private medical 
statement from Dr. McCarthy, dated in February 2008, reports a 
finding of hallux limits within the left 1st metatarsal 
phalangeal joint.  However, with the exception of the Veteran's 
own statements, none of the evidence suggests that the 
degenerative joint disease of the left 1st metatarsal phalangeal 
joint is related to his military service.  The fact that there 
was a post-service left foot disorder had previously been 
established.  Evidence that confirms a known fact is cumulative.  

In sum, the evidence added to the record since the December 2005 
denial of service connection for degenerative joint disease of 
the first left metatarsal phalangeal joint is not new and 
material.  The evidence does not relate to an unestablished fact 
necessary to substantiate the claim.  Stated differently, at the 
time of the prior decision, there was a lay assertion of a nexus 
to service and proof of post-service disability--degenerative 
joint disease of the first left metatarsal phalangeal joint.  
Since then, nothing has changed.  The Veteran's assertion that he 
has a left foot disorder related to service is cumulative of his 
prior claim, and additional medical evidence does not tend to 
prove a point that had not already been shown.  Accordingly, the 
Board finds that new and material evidence has not been received, 
and the Veteran's claim of entitlement to service connection for 
degenerative joint disease of the first left metatarsal 
phalangeal joint is not reopened.  38 C.F.R. § 3.156(a) (2010).  

C.  Knee Disorder

As noted above, service connection for a bilateral knee disorder 
was previously denied in a rating decision in December 2005.  At 
that time, the evidence included the service treatment records, 
the Veteran's claim, post-service VA treatment reports, as well 
as a VA examination report.  A VA progress note in August 2005 
indicates that the Veteran reported having pain from the knees 
down to his feet; however, no diagnosis of a knee disorder was 
made.  In December 2005, the RO denied the claim on a finding 
that the record does not reflect a diagnosis of a knee disability 
related to service.  The Veteran was informed of the 
determination and of the right to appeal; the Veteran did not 
appeal that decision within one year of the notification; 
therefore, it became final.  

Evidence added to the record since the December 2005 rating 
decision includes VA progress notes dated from October 2006 to 
March 2010, and a private medical statement dated in February 
2008.  

On review of the record, the Board has determined that new and 
material evidence to reopen the Veteran's claim has not been 
submitted.  In sum, none of the evidence added to the record 
since the December 2005 rating decision relates to an 
unestablished fact necessary to substantiate the claim.  The 
Veteran's claim was previously denied on the basis that a knee 
disorder had not been demonstrated since discharge by physical 
examination.  None of the evidence associated with the claim 
folder since the December 2005 rating decision shows that the 
Veteran has been diagnosed with a knee disorder.  Accordingly, 
none of the evidence added to the file since the December 2005 
rating decision is new and material for the purpose of reopening 
the claim.  

Because the evidence submitted since the last final decision does 
not relate to an unestablished fact necessary to substantiate the 
claim for service connection for a knee disorder, the Veteran has 
not submitted new and material evidence.  While the Veteran has 
claimed otherwise, the Board does not find these lay assertions 
helpful because as a lay person, the Veteran does not have the 
required medical expertise to give such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Stated differently, 
service connection for a knee disorder was denied in the past 
because there was no evidence of a current diagnosis of a knee 
disorder.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
No material facts have changed.  Moreover, the Veteran's 
assertion that he has a knee disability is no different than it 
was when the claim was previously decided.  Thus, the Board 
concludes that new and material evidence has not been presented 
to reopen the claim.  

IV.  Pes Planus

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131. To 
establish a right to compensation for a present disability, a 
claimant must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

When determining whether a disability or disease was incurred in 
service, or preexisted service, a Veteran shall be presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 
Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 
(Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting 
disease or injury will be presumed to have been aggravated by 
service only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of symptoms, in 
the absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder become 
intermittently symptomatic during service; rather, there must be 
permanent advancement of the underlying pathology.  Aggravation 
is characterized by an increase in the severity of a disability 
during service, and a finding of aggravation is not appropriate 
in cases where the evidence specifically shows that the increase 
is due to the natural progress of the disease.  Furthermore, 
temporary or intermittent flare-ups of a preexisting disease 
during service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon 
v. Brown, 8 Vet. App. 529, 536-7 (1996).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran's service treatment records (STRs) 
include a July 1969 induction examination that noted that he had 
"pes planus, 2nd degree."  The Board accordingly finds that the 
Veteran had flat feet (pes planus) that existed prior to his 
entry into active service, as pes planus was noted at the 
Veteran's entrance into service.  Having found that flat feet 
preexisted military service, the Board must determine whether the 
presumption of aggravation applies.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (emphasis added).  

In this case, there is no objective evidence of any increase in 
the severity of the Veteran's flat feet during service.  The 
Board is aware that the Veteran was seen for a swollen and 
painful right foot; however, this was attributed to a stress 
fracture suffered during basic training, not pes planus.  
Supporting this conclusion is the fact that the examination at 
that time was negative.  Significantly, the Veteran's service 
treatment records show no significant complaint of any foot 
disorder during service; and, on the occasion of his discharge 
examination in December 1971, while the Veteran reported a 
history of foot trouble, clinical evaluation of the feet was 
normal.  

A comparison of his entrance physical examination in July 1969 to 
his discharge examination in December 1971 therefore provides no 
basis to show that the pes planus was more severe at the time of 
his discharge than at the time of his induction.  The Board 
consequently finds that the Veteran's preexisting pes planus did 
not worsen during service and therefore was not aggravated.  

In order to prevail on the issue of service connection there must 
be:  medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, competent evidence of a 
nexus between an in-service disease or injury and the current 
disability.  

The Board has considered the Veteran's theory that military 
service caused his pes planus to worsen.  There is nothing in the 
Veteran's records to support these lay assertions.  Although the 
Veteran is competent to observe an increase in flatness of his 
feet, the remaining record is contrary to his assertions.  No 
medical evidence has been submitted in this regard to show that 
the Veteran has current foot disability that is due to any event 
or incident of his period of active service.  On the contrary, in 
a medical statement dated in February 2008, Dr. Greg J. McCarthy 
sated that he did not think that the preexisting pes planus 
deformity is related to any current discomfort or problems that 
the Veteran may currently have with his feet.  In light of the 
contemporaneous records, his assertion of an increase in severity 
is not credible.  

As the preponderance of the evidence is against the claim, that 
benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
59, 55 (1990).  


ORDER

New and material evidence has been received to reopen a claim of 
service connection for residuals of a non-displaced fracture of 
the right third metatarsal; to this limited extent, the appeal of 
this issue is granted.  

The application to reopen a claim of service connection for 
degenerative joint disease of the first left metatarsal 
phalangeal joint is denied.  

The application to reopen a claim for service connection for a 
knee disorder is denied.  

Service connection for pes planus is denied.  


REMAND

Having determined that the Veteran's claim of entitlement to 
service connection for residuals of a non-displaced fracture of 
the right third metatarsal is reopened, VA has a duty to assist 
the Veteran in the development of evidence pertinent to his claim 
under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).  

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 5103A 
(d) (West 2002 & Supp. 2010).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case, the service treatment records show that the Veteran 
was seen at a dispensary in May 1970 with complaints of pain in 
the right foot; he stated that he was marching when another 
recruit stumbled against him, giving him an unbalanced strain of 
the right foot.  Following an evaluation, the Veteran was 
diagnosed with stress fracture of the right 3rd metatarsal.  On 
the occasion of his separation examination in December 1971, the 
Veteran reported a history of foot trouble; however, clinical 
evaluation of the feet and lower extremities was normal.  

Post-service medical records show that the Veteran continued to 
experience chronic foot pain.  During a clinical visit in August 
2005, the Veteran reported suffering a broken metatarsal of the 
right foot in service; he stated that the pain in his right foot 
may be related to the previous foot injury.  The assessment was 
pes planus; the examiner stated that the pes planus was likely 
the etiology of his pain.  A podiatry consultation report, dated 
in November 2005, reflects an assessment of plantar fasciitis, 
right worse than left.  In February 2009, he was diagnosed with 
bilateral plantar fasciitis, neuritis with interdigital nerve 
pain, and chronic foot pain.  

The Board finds that the record does not include a VA medical 
opinion discussing the etiology of any chronic foot disorder, 
including right foot plantar fasciitis and his neuritis 
interdigital nerve pain, specifically addressing the Veteran's 
in-service treatment for a stress fracture of the right foot.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  Based upon the 
above, the Veteran should be afforded a VA examination to 
determine the nature and etiology of any current right foot 
disorder.  In particular, the VA examiner should be asked to 
discuss the relationship, if any, between current right foot 
disability and his military service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for the 
claimed right foot disorder since service.  
The AOJ should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured and associate them with the claims 
folder.  All outstanding VA treatment 
records must be obtained and associated 
with the claims folder.  

2.  The AOJ should schedule the Veteran for 
a VA examination in order to determine the 
current nature and etiology of any right 
foot disorder.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted, including X-rays.  The 
examiner is requested to provide an opinion 
as to the diagnosis, date of onset, and 
etiology of any right foot disorder found 
to be present.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current right foot 
disorder had its onset during active 
service, including as a result of the in-
service fracture.  The examiner must 
provide a complete rationale for any 
opinion expressed.

3.  The AOJ must ensure that all requested 
actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should re-
adjudicate the Veteran's claim on the basis 
of all evidence of record and all 
applicable laws and regulations.  If the 
determination remains unfavorable to the 
Veteran, both he and his representative 
should be furnished a SSOC, which includes 
a summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  The SSOC must provide reasons 
and bases for the decisions reached.  
Thereafter, the Veteran and his attorney 
should be given the opportunity to respond 
before the record is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).   



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


